 

Exhibit 10.5

 

INTELLECTUAL PROPERTY AGREEMENT

 

This INTELLECTUAL PROPERTY AGREEMENT, dated as of May 14, 2016 (this
“Agreement”), is by and between WestRock Company, a Delaware corporation
(“Parent”), and Ingevity Corporation, a Delaware corporation (“SpinCo”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings assigned to them in Section 1 or the Separation Agreement.
SpinCo and Parent may be individually referred to herein as a “Party” and
collectively as the “Parties”.

 

R E C I T A L S

 

WHEREAS, Parent and SpinCo have entered into that certain Separation and
Distribution Agreement, dated as of even date herewith, (the “Separation
Agreement”);

 

WHEREAS, the Separation Agreement sets forth the principal corporate
transactions required to effect the Separation;

 

WHEREAS, Parent and SpinCo desire to enter into this Agreement to set forth the
terms and conditions pertaining to the allocation of ownership and other rights
associated with certain Intellectual Property; and

 

WHEREAS, this Agreement is deemed to be an Ancillary Agreement under the
Separation Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

 

1.           DEFINITIONS. For the purpose of this Agreement, the following terms
shall have the following meanings:

 

1.1          “Mill Recovery Technology/Intellectual Property” shall mean all
Technology, Software and Intellectual Property directed to mill-based recovery
processes that generate biorefinery materials.

 

1.2          “Common Information” shall mean that Information that is related
to, but not dedicated to, the SpinCo Assets, the SpinCo Liabilities, the SpinCo
Business or the Transferred Entities.

 

1.3          “Control” or “Controlled” means, with respect to Intellectual
Property, that SpinCo or a member of the SpinCo Group owns such Intellectual
Property, in whole or in part, and/or has the right to grant a license to Parent
with respect to such Intellectual Property as set forth herein and without
incurring any financial or other obligations to any other Person, subject, in
each case, to the terms of any license or other agreement to which SpinCo or any
of the SpinCo Group is a party that relates to any such Intellectual Property.

 

 

 

 

1.4          “Improvements” means any improvements, derivative works,
enhancements, refinements, advances or other modifications with respect to any
Licensed SpinCo IP (whether or not patentable or reduced to practice).

 

1.5          “Intellectual Property” shall mean all of the following whether
arising under the Laws of the United States or of any other foreign or
multinational jurisdiction: (a) patents, patent applications (including patents
issued thereon) and statutory invention registrations, including reissues,
divisions, continuations, continuations in part, substitutions, renewals,
extensions and reexaminations of any of the foregoing, and all rights in any of
the foregoing provided by international treaties or conventions, (b) trademarks,
service marks, trade names, service names, trade dress, logos and other source
or business identifiers, including all goodwill associated with any of the
foregoing, and any and all common law rights in and to any of the foregoing,
registrations and applications for registration of any of the foregoing, all
rights in and to any of the foregoing provided by international treaties or
conventions, and all reissues, extensions and renewals of any of the foregoing,
(c) Internet domain names, accounts with Facebook, LinkedIn, Twitter and similar
social media platforms, registrations and related rights, (d) copyrightable
works, copyrights, moral rights, mask work rights, database rights and design
rights, in each case, other than Software, whether or not registered, and all
registrations and applications for registration of any of the foregoing, and all
rights in and to any of the foregoing provided by international treaties or
conventions, (e) confidential and proprietary information, including trade
secrets, invention disclosures, processes and know-how and (f) any other
intellectual property rights, in each case, other than Software. The items
listed in subsections (b) and (c) of this Section 1.5 are referred to herein as
“Trademark-Related IP”.

 

1.6          “Licensed SpinCo IP” means (i) the SpinCo Intellectual Property
(excluding Trademark-Related IP), the SpinCo Software, and the SpinCo
Technology, and (ii) all rights, interests and claims of either Party or any of
the members of its Group as of the Effective Time with respect to Information
that is exclusively related to the items of the aforementioned clause (i), in
each case subject to the limitations set forth herein, and to the extent
Controlled by SpinCo or any member of the SpinCo Group as of the Effective Time
(including as a result of the assignments made by this Agreement). Licensed
SpinCo IP shall exclude SpinCo Intellectual Property, SpinCo Software, SpinCo
Technology, and Intellectual Property: (a) directed to chemically activated
carbon products or any processes for manufacturing chemically activated carbon
products (including, for the avoidance of doubt, activated carbon sheets); (b)
directed to ex-mill processes for purifying crude tall oil and for isolating,
purifying and derivatizing lignin from black liquor or any products created
using any such processes; (c) licensed to Alberdingk Boley, Inc. (“ABI”), except
to the extent outside the “Field,” as that term is defined in the “License
Agreement” dated February 3, 2006, by and between MeadWestvaco Corporation and
ABI; (d) owned by Purification Cellutions, LLC, a joint venture between
MeadWestvaco Corporation and Applied Ceramics, Inc.; (e) directed to any
products utilizing specialty chemicals derived from co-products of the kraft
pulping process sold by SpinCo into the paper or packaging field or any
processes for manufacturing such products (including, for the avoidance of
doubt, paper sizing); (f) owned by a third party (including for these purposes
any joint venture or partnership or similar business entity of which SpinCo is a
member or in which SpinCo has an ownership interest) and not sublicensable to
Parent or any member of the Parent Group by SpinCo or any member of the SpinCo
Group.

 

 -2- 

 

 

1.7          “Other IP” shall mean all Intellectual Property, other than
Registrable IP, that is owned by either Party or any member of its Group as of
the Effective Time.

 

1.8          “Parent Field” shall mean the businesses (whether or not such
businesses are or have been terminated, divested or discontinued) conducted at
any time prior to the Effective Time, or actively pursued at the Effective Time,
by the Parent or any member of the Parent Group, outside the SpinCo Field.

 

1.9          “Parent IP Liabilities” means all Liabilities relating to, arising
out of or resulting from exploitation by, or on behalf of the Parent Group, of:
(i) Intellectual Property, Software, Technology owned by Parent Group (“Parent
IP Assets”); (ii) the Information that is exclusively related to the items of
the aforementioned clause (i); and (iii) all Liabilities arising from the use by
the Parent Group of Common Information.

 

1.10        “Parent Name and Parent Marks” shall mean the names, marks, trade
dress, logos, monograms, domain names and other source or business identifiers
of either Party or any member of its Group using or containing “WestRock”,
“MeadWestvaco” or “RockTenn” or their ticker symbols “WRK,” “MWV,” or “RKT”,
either alone or in combination with other words or elements, and all names,
marks, trade dress, logos, monograms, domain names and other source or business
identifiers confusingly similar to or embodying any of the foregoing either
alone or in combination with other words or elements, together with the goodwill
associated with any of the foregoing.

 

1.11        “Permitted Party” shall mean a third party (a) in which Parent or
other member of the Parent Group has an ownership interest of greater than
fifteen percent (15%); (b) with respect to whom SpinCo has provided its consent
to be a sublicensee under the Licensed SpinCo IP, such consent not to be
unreasonably withheld; or (c) who conducts business, operations, or activities
within the Parent Field on behalf of Parent or other member of the Parent Group.

 

1.12        “Pre-applied Adhesive Technology/Intellectual Property” shall mean
all Technology, Software and Intellectual Property relating to the methods and
processes of applying adhesives to cellulose based materials (e.g., paper, paper
board, liner board and corrugated materials) and packaging, including without
limitation, related machine and press manufacturing processes, and the use of
such cellulose based materials with adhesives applied thereon. Pre-applied
Adhesive Technology/Intellectual Property does not include (a) the
chemical formulations of adhesives; (b) the chemical formulations of tackifying
resins, dilutents, and plasticizers used in such adhesives; or (c) any process
Technology for making adhesives.

 

1.13        “Registrable IP” shall mean all patents, patent applications,
statutory invention registrations, registered trademarks, registered service
marks, trademark and service mark applications, registered Internet domain names
and copyright registrations.

 

1.14        “Software” shall mean any and all (a) computer programs, including
any and all software implementation of algorithms, models and methodologies,
whether in source code, object code, human readable form or other form, (b)
databases and compilations, including any and all data and collections of data,
whether machine readable or otherwise, (c) descriptions, flow charts and other
work products used to design, plan, organize and develop any of the

 

 -3- 

 

 

foregoing, (d) screens, user interfaces, report formats, firmware, development
tools, templates, menus, buttons and icons and (e) documentation, including user
manuals and other training documentation, relating to any of the foregoing.

 

1.15        “SpinCo Field” shall mean the businesses (whether or not such
businesses are or have been terminated, divested or discontinued) conducted at
any time prior to the Effective Time, or actively pursued at the Effective Time,
by SpinCo or any member of its Group, outside the Parent Field.

 

1.16        “SpinCo Intellectual Property” shall mean (a) the Registrable IP set
forth on Schedule 1.16 and (b) all Other IP owned by, licensed by or to, or
sublicensed by or to either Party or any member of its Group as of the Effective
Time that is dedicated to the SpinCo Business, including any Other IP set forth
on Schedule 1.16; provided, however, that SpinCo Intellectual Property does not
include any Registrable IP or Other IP that comprises (i) Mill Recovery
Technology/Intellectual Property, or (ii) Pre-applied Adhesives
Technology/Intellectual Property.

 

1.17        “SpinCo IP Assets” means all (i) SpinCo Intellectual Property,
SpinCo Software, SpinCo Technology, and SpinCo IP Contracts, and (ii) all
rights, interests and claims of either Party or any of the members of its Group
as of the Effective Time with respect to Information that is exclusively related
to the items of the aforementioned clause (i) or the SpinCo IP Liabilities.

 

1.18        “SpinCo IP Contracts” shall mean the following contracts and
agreements to which either Party or any member of its Group is a party or by
which it or any member of its Group or any of their respective Intellectual
Property is bound, whether or not in writing; provided, that SpinCo IP Contracts
shall not include any contract or agreement that is expressly contemplated to be
retained by Parent or any member of the Parent Group from and after the
Effective Time pursuant to any provision of the Separation Agreement, this
Agreement or any other Ancillary Agreement:

 

(a)any vendor contracts or agreements with a Third Party pursuant to which such
Third Party (i) grants or receives a license, permission or use right to
Intellectual Property, any covenant not to sue under any Intellectual Property,
or access and use rights to information technology (for example, software as a
service agreements), or (ii) undertakes an obligation to assign, or has a right
to be assigned, Intellectual Property to or by either Party or any member of its
Group exclusively for use or in connection with the SpinCo Business as of the
Effective Time;

 

(b)any contract or agreement pertaining primarily to Intellectual Property that
is otherwise expressly contemplated pursuant to this Agreement, the Separation
Agreement or any of the Ancillary Agreements to be assigned to, or be a contract
or agreement in the name of, SpinCo or any member of the SpinCo Group; and

 

(c)any other contract or agreement exclusively related to the SpinCo IP Assets.

 

 -4- 

 

  

1.19        “SpinCo IP Liabilities” means all Liabilities relating to, arising
out of or resulting from exploitation by, or on behalf of the SpinCo Group, of:
(i) the SpinCo Intellectual Property, SpinCo Software, SpinCo Technology, and
SpinCo IP Contracts; (ii) the Information that is exclusively related to the
items of the aforementioned clause (i); and (iii) all Liabilities arising from
the use by the SpinCo Group of Common Information.

 

1.20        “SpinCo Name and SpinCo Marks” shall mean the names, marks, trade
dress, logos, monograms, domain names and other source or business identifiers
of SpinCo or any member of its Group using or containing “Ingevity” or its
symbol “NGVT”, either alone or in combination with other words or elements, and
all names, marks, trade dress, logos, monograms, domain names and other source
or business identifiers confusingly similar to or embodying any of the foregoing
either alone or in combination with other words or elements, together with the
goodwill associated with any of the foregoing.

 

1.21        “SpinCo Software” shall mean all Software owned or licensed by
either Party or member of its Group dedicated for use in the SpinCo Business as
of the Effective Time; provided, however, that SpinCo Software does not include
(i) any Software directed to Mill Recovery Technology/Intellectual Property, or
(ii) any Software directed to Pre-applied Adhesive Technology/Intellectual
Property.

 

1.22        “SpinCo Technology” shall mean all Technology owned or licensed by
either Party or any member of its Group dedicated for use in the SpinCo Business
as of the Effective Time; provided, however, that SpinCo Technology does not
include any Technology that is (i) Mill Recovery Technology/Intellectual
Property, or (ii) Pre-applied Adhesive Technology/Intellectual Property.

 

1.23        “Technology” shall mean all technology, designs, formulae,
algorithms, procedures, methods, discoveries, processes, techniques, ideas,
know-how, research and development, technical data, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship in any media, confidential, proprietary or nonpublic information,
and other similar materials, and all recordings, graphs, drawings, reports,
analyses and other writings, and other tangible embodiments of the foregoing in
any form whether or not listed herein, in each case only to the extent in
existence as of the Effective Time, and, other than Software.

 

2.THE SEPARATION

 

2.1          Matters Governed Exclusively by this Agreement. This Agreement
shall exclusively govern the allocation of Assets and Liabilities that are
comprised of Intellectual Property of the Parent Group or the SpinCo Group. In
the case of any conflict between the Separation Agreement and this Agreement in
relation to any matters addressed herein, this Agreement shall prevail.

 

 -5- 

 

 

2.2         Transfer of Assets and Assumption of Liabilities.

 

(a)          On or prior to the Effective Time, but in any case, prior to the
Distribution, in accordance with the Plan of Reorganization:

 

(i)          Transfer and Assignment of SpinCo IP Assets. Parent shall, and
shall cause the applicable members of its Group to, contribute, assign,
transfer, convey and deliver to SpinCo, or to the applicable SpinCo Designees,
and SpinCo shall, and shall cause such SpinCo Designees to, accept from Parent
and the applicable members of the Parent Group, all of Parent’s and such Parent
Group member’s respective direct or indirect right, title and interest in and to
all of the SpinCo IP Assets (it being understood that if any SpinCo IP Asset
shall be held by a Transferred Entity or a wholly owned Subsidiary of a
Transferred Entity, such SpinCo IP Asset may be assigned, transferred, conveyed
and delivered to SpinCo as a result of the transfer of all of the equity
interests in such Transferred Entity from Parent or the applicable members of
the Parent Group to SpinCo or the applicable SpinCo Designee); and

 

(ii)         Acceptance and Assumption of SpinCo IP Liabilities. SpinCo shall,
and shall cause the applicable SpinCo Designees to, accept, assume and agree
faithfully to perform, discharge and fulfill all the SpinCo IP Liabilities in
accordance with their respective terms. SpinCo shall, and shall cause such
SpinCo Designees to, be responsible for all SpinCo IP Liabilities, regardless of
when or where such SpinCo IP Liabilities arose or arise, or whether the facts on
which they are based occurred prior to or subsequent to the Effective Time,
regardless of where or against whom such SpinCo IP Liabilities are asserted or
determined (including any SpinCo IP Liabilities arising out of claims made by
Parent’s or SpinCo’s respective directors, officers, employees, agents,
Subsidiaries or Affiliates against any member of the Parent Group or the SpinCo
Group) or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any member of the
Parent Group or the SpinCo Group, or any of their respective directors,
officers, employees, agents, Subsidiaries or Affiliates.

 

2.3          Approvals and Notifications.

 

(a)          Approvals and Notifications for SpinCo IP Assets. To the extent
that the transfer or assignment of any SpinCo IP Asset or the assumption of any
SpinCo IP Liability requires Approvals or Notifications, the Parties shall use
their commercially reasonable efforts to obtain or make such Approvals or
Notifications as soon as reasonably practicable; provided, however, that, except
to the extent expressly provided in this Agreement or as otherwise agreed in
writing between Parent and SpinCo, neither Parent nor SpinCo shall be obligated
to contribute capital or pay any consideration in any form (including providing
any letter of credit, guaranty or other financial accommodation) to any Person
in order to obtain or make such Approvals or Notifications.

 

(b)          Delayed SpinCo Transfers. If and to the extent that the valid,
complete and perfected transfer or assignment to the SpinCo Group of any SpinCo
IP Asset or assumption by the SpinCo Group of any SpinCo IP Liability would be a
violation of applicable Law or require any Approvals or Notifications in
connection with the Separation that has not been obtained or made by the
Effective Time, then, unless the Parties shall otherwise mutually agree

 

 -6- 

 

 

in writing, the transfer or assignment to the SpinCo Group of such SpinCo IP
Assets or the assumption by the SpinCo Group of such SpinCo IP Liabilities, as
the case may be, shall be automatically deemed deferred and any such purported
transfer, assignment or assumption shall be null and void until such time as all
legal impediments are removed or such Approvals or Notifications have been
obtained or made. Notwithstanding the foregoing, any such SpinCo IP Assets or
SpinCo IP Liabilities shall continue to constitute SpinCo IP Assets and SpinCo
IP Liabilities for all other purposes of this Agreement.

 

(c)          Treatment of Delayed SpinCo IP Assets and Delayed SpinCo IP
Liabilities. If any transfer or assignment of any SpinCo IP Asset (or a portion
thereof) or any assumption of any SpinCo IP Liability (or a portion thereof)
intended to be transferred, assigned or assumed hereunder, as the case may be,
is not consummated on or prior to the Effective Time, whether as a result of the
provisions of Section 2.3(b) or for any other reason (any such SpinCo IP Asset
(or a portion thereof), a “Delayed SpinCo IP Asset” and any such SpinCo IP
Liability (or a portion thereof), a “Delayed SpinCo IP Liability”), then,
insofar as reasonably possible and subject to applicable Law, the member of the
Parent Group retaining such Delayed SpinCo IP Asset or such Delayed SpinCo IP
Liability, as the case may be, shall thereafter hold such Delayed SpinCo IP
Asset or Delayed SpinCo IP Liability, as the case may be, for the use and
benefit of the member of the SpinCo Group entitled thereto (at the expense of
the member of the SpinCo Group entitled thereto). In addition, the member of the
Parent Group retaining such Delayed SpinCo IP Asset or such Delayed SpinCo IP
Liability shall, insofar as reasonably possible and to the extent permitted by
applicable Law, treat such Delayed SpinCo IP Asset or Delayed SpinCo IP
Liability in the ordinary course of business in accordance with past practice
and take such other actions as may be reasonably requested by the member of the
SpinCo Group to whom such Delayed SpinCo IP Asset is to be transferred or
assigned, or which will assume such Delayed SpinCo IP Liability, as the case may
be, in order to place such member of the SpinCo Group in a substantially similar
position as if such Delayed SpinCo IP Asset or Delayed SpinCo IP Liability had
been transferred, assigned or assumed as contemplated hereby and so that all the
benefits and burdens relating to such Delayed SpinCo IP Asset or Delayed SpinCo
IP Liability, as the case may be, including use, non-abandonment, avoidance from
contribution to the public domain, risk of loss, potential for gain, and
dominion, control and command over such Delayed SpinCo IP Asset or Delayed
SpinCo IP Liability, as the case may be, and all costs and expenses related
thereto, shall inure from and after the Effective Time to the SpinCo Group.

 

(d)          Transfer of Delayed SpinCo IP Assets and Delayed SpinCo IP
Liabilities. If and when the Approvals or Notifications, the absence of which
caused the deferral of transfer or assignment of any Delayed SpinCo IP Asset or
the deferral of assumption of any Delayed SpinCo IP Liability pursuant to
Section 2.3(b), are obtained or made, and, if and when any other legal or other
impediments for the transfer or assignment of any Delayed SpinCo IP Asset or the
assumption of any Delayed SpinCo IP Liability have been removed, the transfer or
assignment of the applicable Delayed SpinCo IP Asset or the assumption of the
applicable Delayed SpinCo IP Liability, as the case may be, shall be effected in
accordance with the terms of this Agreement and/or the applicable Ancillary
Agreement as soon as reasonably practicable.

 

(e)          Costs for Delayed SpinCo IP Assets and Delayed SpinCo IP
Liabilities. Any member of the Parent Group retaining a Delayed SpinCo IP Asset
or a Delayed SpinCo IP Liability due to the deferral of the transfer or
assignment of such Delayed SpinCo IP Asset or the

 

 -7- 

 

 

deferral of the assumption of such Delayed SpinCo IP Liability, as the case may
be, shall not be obligated, in connection with the foregoing, to expend any
money unless the necessary funds are advanced (or otherwise made available) by
SpinCo or the member of the SpinCo Group entitled to the Delayed SpinCo IP Asset
or Delayed SpinCo IP Liability, other than reasonable out-of-pocket expenses,
attorneys’ fees and recording or similar fees, all of which shall be promptly
reimbursed by SpinCo or the member of the SpinCo Group entitled to such Delayed
SpinCo IP Asset or Delayed SpinCo IP Liability.

 

2.4          Novation of SpinCo IP Liabilities.

 

(a)          Each of Parent and SpinCo, at the request of the other, shall use
its commercially reasonable efforts to obtain, or to cause to be obtained, as
soon as reasonably practicable, any consent, substitution, approval or amendment
required to novate or assign all SpinCo IP Liabilities and obtain in writing the
unconditional release of each member of the Parent Group that is a party to any
such arrangements, so that, in any such case, the members of the SpinCo Group
shall be solely responsible for such SpinCo IP Liabilities; provided, however,
that, except as otherwise expressly provided in this Agreement or any of the
Ancillary Agreements, neither Parent nor SpinCo shall be obligated to contribute
any capital or pay any consideration in any form (including providing any letter
of credit, guaranty or other financial accommodation) to any third Person from
whom any such consent, substitution, approval, amendment or release is
requested.

 

(b)          If Parent or SpinCo is unable to obtain, or to cause to be
obtained, any such required consent, substitution, approval, amendment or
release as set forth in Section 2.4(a) and the applicable member of the Parent
Group continues to be bound by such agreement, lease, license or other
obligation or Liability (each, an “Unreleased SpinCo IP Liability”), SpinCo
shall, to the extent not prohibited by Law, as indemnitor, guarantor, agent or
subcontractor for such member of the Parent Group, as the case may be, (i) pay,
perform and discharge fully all the obligations or other Liabilities of such
member of the Parent Group that constitute Unreleased SpinCo IP Liabilities from
and after the Effective Time and (ii) use its commercially reasonable efforts to
effect such payment, performance or discharge prior to any demand for such
payment, performance or discharge is permitted to be made by the obligee
thereunder on any member of the Parent Group. If and when any such consent,
substitution, approval, amendment or release shall be obtained or the Unreleased
SpinCo IP Liabilities shall otherwise become assignable or able to be novated,
Parent shall promptly assign, or cause to be assigned, and SpinCo or the
applicable SpinCo Group member shall assume, such Unreleased SpinCo IP
Liabilities without exchange of further consideration.

 

2.5          Disclaimer of Representations and Warranties. EACH OF PARENT (ON
BEHALF OF ITSELF AND EACH MEMBER OF THE PARENT GROUP) AND SPINCO (ON BEHALF OF
ITSELF AND EACH MEMBER OF THE SPINCO GROUP) UNDERSTANDS AND AGREES THAT, EXCEPT
AS EXPRESSLY SET FORTH HEREIN OR IN THE SEPARATION AGREEMENT, NO PARTY TO THIS
AGREEMENT OR OTHERWISE, IS REPRESENTING OR WARRANTING IN ANY WAY AS TO THE
ASSETS, BUSINESSES OR LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY
OR THEREBY, AS TO ANY CONSENTS OR APPROVALS REQUIRED IN CONNECTION THEREWITH, AS
TO THE VALUE OR FREEDOM FROM ANY SECURITY INTERESTS

 

 -8- 

 

 

OF, OR ANY OTHER MATTER CONCERNING, ANY ASSETS OF SUCH PARTY, OR AS TO THE
ABSENCE OF ANY DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH
RESPECT TO ANY CLAIM OR OTHER ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY
PARTY, OR AS TO THE LEGAL SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT OR INSTRUMENT
DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE
EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF. EXCEPT AS MAY EXPRESSLY BE SET
FORTH HEREIN OR IN THE SEPARATION AGREEMENT, ALL SUCH ASSETS ARE BEING
TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS AND THE RESPECTIVE TRANSFEREES SHALL
BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY CONVEYANCE WILL PROVE TO BE
INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD AND MARKETABLE TITLE, FREE AND CLEAR
OF ANY SECURITY INTEREST, AND (II) ANY NECESSARY APPROVALS OR NOTIFICATIONS ARE
NOT OBTAINED OR MADE OR THAT ANY REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT
COMPLIED WITH.

 

3.          LICENSES

 

3.1          License Grant to Parent. Subject to the terms and conditions of
this Agreement, SpinCo hereby grants to each individual member of the Parent
Group, on behalf of itself and the other members of the SpinCo Group, and shall
cause the other members of the SpinCo Group to grant to each individual member
of the Parent Group, a non-exclusive, worldwide, perpetual, irrevocable, fully
paid-up, royalty-free right and license, for use in the Parent Field, to (i)
use, reproduce, distribute, display, perform, make Improvements and exploit the
Licensed SpinCo IP, and (ii) make, have made, use, sell, offer to sell and
import any goods and services incorporating, embodying or utilizing the Licensed
SpinCo IP. The foregoing license shall be transferable or sublicensable by
Parent Group solely to a Permitted Party, and, subject to the restrictions
herein, with any sale or transfer of a Parent business that utilizes the
Licensed SpinCo IP. Any such transfer or sublicense shall require the Permitted
Party or, in the case of a sale or transfer of a Parent business, the
transferee, to agree pursuant to a written agreement to maintain any trade
secrets and Information included in the Licensed SpinCo IP in strict confidence.
Such agreement shall prohibit any further sublicensing or transfer of rights by
the Permitted Party, or, in the case of a sale or transfer of a Parent business,
the transferee, or any use of the Licensed SpinCo IP outside the scope of the
license granted to Parent herein. Parent shall remain responsible and liable for
the Permitted Parties’ exercise of any rights sublicensed hereunder and any use
of the Licensed SpinCo IP by such Permitted Party outside of the permitted scope
of the license. Parent shall enforce material breaches of the terms of any such
sublicense of rights and notify SpinCo of any material violation thereof by a
Permitted Party. If Parent enters an agreement to transfer the license granted
to it under this Section 3.1 in connection with any sale or transfer of a Parent
business, then SpinCo and members of the SpinCo Group shall be made third party
beneficiaries under such transfer agreement to enforce breaches of the license.

 

3.2          License Grant to SpinCo. Subject to the terms and conditions of
this Agreement, Parent hereby grants to each individual member of the SpinCo
Group, on behalf of itself and the other members of the Parent Group, and shall
cause the other members of the Parent Group to grant to each individual member
of the SpinCo Group, a non-exclusive, worldwide, perpetual, irrevocable, fully
paid-up, royalty-free right and license, solely for use in the SpinCo Field, to
(i)

 

 -9- 

 

 

use, reproduce, distribute, display, perform, make improvements and exploit
Intellectual Property owned or controlled by Parent or a member of the Parent
Group and currently used in the SpinCo Business, and (ii) make, have made, use,
sell, offer to sell and import any goods and services incorporating, embodying
or utilizing such Intellectual Property currently used in the SpinCo Business.
Such license shall be transferrable subject to the foregoing restriction with
any sale or transfer of a SpinCo business that utilizes such Intellectual
Property, but, for the avoidance of doubt, such license shall not otherwise be
sublicensable or transferable. Any transfer by SpinCo or a member of its Group
shall require the transferee to agree pursuant to a written agreement to
maintain any trade secrets and Information included in the transferred
Intellectual Property in strict confidence. Such agreement shall prohibit any
further transfer of rights by such party or any use of the transferred
Intellectual Property outside the scope of the license granted to SpinCo herein.
If SpinCo enters an agreement to transfer the license granted to it under this
Section 3.2 in connection with any sale or transfer of a SpinCo business, then
Parent and members of the Parent Group shall be made third party beneficiaries
under such transfer agreement to enforce breaches of the license.

 

3.3          Neither Party shall make a trade secret of the other Party public
or otherwise destroy or impair the trade secret status of such trade secret
without the express, advance, written consent of the other Party. Any agreement
by which a trade secret is transferred or sublicensed shall be subject to the
same confidentiality requirements as stated herein.

 

3.4          No Implied Rights. As between the Parties, all right, title and
interest in and to all Licensed SpinCo IP shall be owned by SpinCo and the other
members of the SpinCo Group, and Parent shall not acquire, and nothing contained
herein shall be construed as conferring, by implication, estoppel or otherwise,
any license or other right, title or interest in or to such Licensed SpinCo IP
or any other Intellectual Property owned by SpinCo or of any of its Group,
except for the license granted to Parent pursuant to Section 3.1.

 

3.5          Improvements. For the avoidance of doubt, as between the Parties,
Parent shall own all right, title and interest in and to any and all
Improvements authored, developed, invented, reduced to practice or otherwise
created by Parent or any member of the Parent Group and all Intellectual
Property rights therein and thereto.

 

3.6          Enforcement of Licensed IP.

 

(a)          Control of Enforcement IP Actions. Except as may otherwise be
mutually agreed by the Parties, as between the Parties, SpinCo shall have the
right to enforce the Licensed SpinCo IP as follows:

 

(i)          SpinCo shall have the right, but not the obligation (through itself
and/or through its designee), to control the initiation, conduct and, subject to
this Section 3.6, settlement or other resolution, at its cost and expense and in
its sole discretion, of any enforcement claim, demand, action, suit or
proceeding, whether civil or criminal or in law or in equity (each, an “IP
Action”) relating to the Licensed SpinCo IP, including the right to communicate
any objection or other form of challenge to any Third Party; and

 

 -10- 

 

 

(ii)         if SpinCo does not initiate such an IP Action itself or through its
designee with respect to infringement, misappropriation or other violation of
any Licensed SpinCo IP within the Parent Field by a Third Party within ninety
(90) days after receipt of a written request from Parent to assume control over
the enforcement of such violation of such Licensed SpinCo IP inside the Parent
Field, then Parent shall have, with the prior consent of SpinCo, which will not
be unreasonably withheld, the right, but not the obligation, to bring and to
control such IP Action (provided that if Parent does not do so within thirty
(30) days after the end of such original ninety (90) day-deadline, the right to
initiate and control an IP Action shall revert back to SpinCo and shall again be
subject to the terms set forth above). For avoidance of doubt, Parent shall not
have any right to initiate any IP Action with respect to infringement,
misappropriation or other violation of any Licensed SpinCo IP by a Third Party
except within the Parent Field.

 

(b)          Enforcement Action Process.

 

(i)          The Party initiating or otherwise controlling any enforcement
IP Action hereunder (the “Enforcing Party”), including the right to communicate
any objection or other form of challenge to any Third Party, shall, as between
the Parties, have the right to select counsel for any IP Action initiated by it
or its designee pursuant to this Section 3.6. The Party that is not the
Enforcing Party (the “Non-Enforcing Party”) shall, to the extent it is a
necessary party to the IP Action (or is otherwise reasonably requested by the
enforcing Party), join the Enforcing Party (and/or, if applicable, its
designee(s)) at the Enforcing Party’s expense and agree to be represented by
counsel for the Enforcing Party in any infringement or other IP Action commenced
by the Enforcing Party (or its designee) and shall, upon request of the
Enforcing Party, execute such documents and perform such other acts as may be
reasonably required and requested by the Enforcing Party at the Enforcing
Party’s expense in connection with such enforcement IP Action; provided, that
the Non-Enforcing Party shall have the right to engage, at its cost and expense,
independent counsel of its choice to advise such Non-Enforcing Party in
connection with such assistance to the Enforcing Party.

 

(ii)         The Non-Enforcing Party shall cooperate with, and provide
reasonable assistance to, the Enforcing Party (and its designees) in connection
with any IP Action brought by the Enforcing Party (or its designee) hereunder to
the extent relating to the Licensed SpinCo IP, as may be reasonably requested by
the Enforcing Party, including by providing access to relevant documents and
other evidence (provided that the Parties shall enter into a joint defense
agreement with respect to the common interest privilege protecting such
communications in a form reasonably acceptable to the Parties) and making its
employees available, subject to the other Party’s reimbursement of any costs and
expenses incurred by the Non-Enforcing Party in providing such assistance. The
Enforcing Party shall keep the Non-Enforcing Party reasonably informed of any
determinations or significant developments in any IP Action initiated by it
pursuant to this Section 3.6 and, if the Non-Enforcing Party is SpinCo, then the
Parent shall reasonably consult with the SpinCo and take into consideration
input provided to Parent by SpinCo to the extent reasonable and provided in a
timely manner.

 

(c)          Allocation of Costs and Recoveries. Unless otherwise mutually
agreed by the Parties, (i) the costs and expenses relating to any enforcement IP
Action commenced pursuant to this Section 3.6 shall be borne by the Enforcing
Party; and (ii) any settlement payments or

 

 -11- 

 

 

damages or other monetary awards (“Recoveries”) recovered in any IP Action by
the Enforcing Party, itself or through its designee, pursuant to this Section
3.6, whether by judgment or settlement, shall be allocated in the following
order: (A) to reimburse the Enforcing Party for any costs and expenses incurred
by or on behalf of the Enforcing Party and/or its designee(s) with respect to
such IP Action, (B) to reimburse the Non-Enforcing Party for any costs and
expenses incurred by such Party with respect to such IP Action to the extent the
Non-Enforcing Party participated in an IP Action pursuant to this Section 3.6
(and has not already been reimbursed by the Enforcing Party), including if it
joins such IP Action (but excluding, for the avoidance of doubt, the cost of any
counsel employed by the Non-Enforcing Party), and (C) the remainder shall be
allocated to the Enforcing Party.

 

(d)          Settlement of Enforcement IP Action. The Enforcing Party shall not
settle, or enter into a voluntary consent judgment with respect to, any
enforcement IP Action under this Section 3.6 in a manner that would include any
admissions of invalidity or unenforceability against the Non-Enforcing Party, or
wrongdoing by the Non-Enforcing Party or any of its Group, or imposes any
liability or payment or other obligation on the Non-Enforcing Party or any of
its Group, without the Non-Enforcing Party’s written consent (such consent not
to be unreasonably withheld, conditioned or delayed) and in any event, without
notifying the Non-Enforcing Party of any such proposed settlement or voluntary
consent judgment. For the avoidance of doubt, and without limiting the
foregoing, as between the Parties, the Enforcing Party shall have the sole and
exclusive right to settle, or enter into a voluntary consent judgment with
respect to, any enforcement IP Action under this Section 3.6. For the avoidance
of doubt, Parent shall not settle or enter into a voluntary consent judgment or
enter into any other agreement that shall in any way impair the rights of SpinCo
with respect to its Intellectual Property outside the Parent Field without
SpinCo’s consent, which may be withheld in its sole option.

 

3.7          Bankruptcy. In the event that this Agreement is terminated or
rejected by SpinCo, a member of the SpinCo Group or its receiver or trustee
under applicable bankruptcy laws due to such Party’s bankruptcy, then all rights
and licenses granted under or pursuant to this Agreement by SpinCo to Parent
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of the
U.S. Bankruptcy Code (the “Code”) and any similar laws in any other country,
licenses of rights to “intellectual property” as defined under the Code for
purposes of Section 365(n). The Parties agree that all intellectual property
rights licensed hereunder, including, without limitation, any patents or patent
applications in any country of SpinCo or a member of SpinCo Group covered by the
license grants under this Agreement, are part of the “intellectual property” as
defined under the Code for purposes of Section 365(n) subject to the protections
afforded the non-terminating Party under Section 365(n) of the Code, and any
similar law or regulation in any other country.

 

3.8          Trademark Disclaimer. Neither Parent nor SpinCo nor any member of
the Parent Group or SpinCo Group grants any right or license to the other to use
any Parent Name or Parent Mark or SpinCo Name or SpinCo Mark in any manner
including, without limitation, use in commerce as a trade name, trademark or
other designation of origin. Notwithstanding the foregoing, it is understood
that signage, letterhead, invoices, business cards, promotional materials and
similar items may reference the Parent Name or Parent Mark “MeadWestvaco” and
“MWV” in the same manner as used by SpinCo prior to the Effective Time, during a
twelve-month phase out period as SpinCo replaces such Parent Name and Parent
Mark with the SpinCo Name and SpinCo Mark.

 

 -12- 

 

 

4.          MUTUAL RELEASES; INDEMNIFICATION

 

4.1          Release of Pre-Distribution Claims.

 

(a)          SpinCo Release of Parent. Except as provided in Sections 4.1(c) and
4.1(d), effective as of the Effective Time, SpinCo does hereby, for itself and
each other member of the SpinCo Group, and their respective successors and
assigns, and, to the extent permitted by Law, all Persons who at any time prior
to the Effective Time have been shareholders, directors, officers, agents or
employees of any member of the SpinCo Group (in each case, in their respective
capacities as such), remise, release and forever discharge (i) Parent and the
members of the Parent Group, and their respective successors and assigns, and
(ii) all Persons who at any time prior to the Effective Time are or have been
shareholders, directors, officers, agents or employees of any member of the
Parent Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns, and
(iii) all Persons who at any time prior to the Effective Time are or have been
shareholders, directors, officers, agents or employees of a Transferred Entity
and who are not, as of immediately following the Effective Time, directors,
officers or employees of SpinCo or a member of the SpinCo Group, in each case
from (A) all SpinCo IP Liabilities and (B) all Liabilities arising from or in
connection with actions, inactions, events, omissions, conditions, facts or
circumstances occurring or existing prior to the Effective Time (whether or not
such Liabilities cease being contingent, mature, become known, are asserted or
foreseen, or accrue, in each case before, at or after the Effective Time), in
each case to the extent relating to, arising out of or resulting from the SpinCo
IP Assets or the SpinCo IP Liabilities.

 

(b)          Parent Release of SpinCo. Except as provided in Sections 4.1(c) and
4.1(d), effective as of the Effective Time, Parent does hereby, for itself and
each other member of the Parent Group, and their respective successors and
assigns, and, to the extent permitted by Law, all Persons who at any time prior
to the Effective Time have been shareholders, directors, officers, agents or
employees of any member of the SpinCo Group (in each case, in their respective
capacities as such), remise, release and forever discharge (i) SpinCo and the
members of the SpinCo Group, and their respective successors and assigns, and
(ii) all Persons who at any time prior to the Effective Time are or have been
shareholders, directors, officers, agents or employees of any member of the
SpinCo Group (in each case, in their respective capacities as such), and their
respective heirs, executors, administrators, successors and assigns, and
(iii) all Persons who at any time prior to the Effective Time are or have been
shareholders, directors, officers, agents or employees of a Transferred Entity
and who are not, as of immediately following the Effective Time, directors,
officers or employees of SpinCo or a member of the SpinCo Group, in each case
from (A) all Parent IP Liabilities and (B) all Liabilities arising from or in
connection with actions, inactions, events, omissions, conditions, facts or
circumstances occurring or existing prior to the Effective Time (whether or not
such Liabilities cease being contingent, mature, become known, are asserted or
foreseen, or accrue, in each case before, at or after the Effective Time), in
each case to the extent relating to, arising out of or resulting from the Parent
IP Assets or the Parent IP Liabilities.

 

 -13- 

 

 

(c)          Obligations Not Affected. Nothing contained in Section 4.1(a) or
Section 4.1(b) shall impair any right of any Person to enforce this Agreement.
Nothing contained in Section 4.1(a) or Section 4.1(b) shall release any Person
from:

 

(i)          any Liability, contingent or otherwise, assumed, transferred,
assigned or allocated to the Group of which such Person is a member in
accordance with, or any other Liability of any member of any Group under, this
Agreement;

 

(ii)         any Liability that the Parties may have with respect to
indemnification or contribution or other obligation pursuant to this Agreement
for claims brought against the Parties by third Persons, which Liability shall
be governed by the provisions of the Separation Agreement; or

 

(iii)        any Liability the release of which would result in the release of
any Person other than a Person released pursuant to this Section 4.1.

 

In addition, nothing contained in Section 4.1(a) or Section 4.1(b) shall release
any member of the Parent Group from honoring its existing obligations to
indemnify any director, officer or employee of SpinCo who was a director,
officer or employee of any member of the Parent Group on or prior to the
Effective Time, to the extent such director, officer or employee becomes a named
defendant in any Action (as defined in the Separation Agreement) with respect to
which such director, officer or employee was entitled to such indemnification
pursuant to such existing obligations; it being understood that, if the
underlying obligation giving rise to such Action is a SpinCo IP Liability,
SpinCo shall indemnify Parent for such Liability (including Parent’s costs to
indemnify the director, officer or employee) in accordance with the provisions
set forth in this Section 4.

 

(d)          No Claims. Neither Parent nor SpinCo shall make, and shall not
permit any member of the Parent Group or SpinCo Group, as the case may be, to
make, any claim or demand, or commence any Action asserting any claim or demand,
including any claim of contribution or any indemnification, against the other
Party or any other member of the Parent Group or SpinCo Group, as the case may
be, or any other Person released pursuant to Section 4.1(a) or Section 4.1(b),
with respect to any Liabilities released pursuant to Section 4.1(a) or Section
4.1(b).

 

(e)          Execution of Further Releases. At any time at or after the
Effective Time, at the request of either Party, the other Party shall cause each
member of its respective Group to execute and deliver releases reflecting the
provisions of this Section 4.1.

 

4.2          Indemnification. Except as otherwise specifically set forth in this
Agreement, to the fullest extent permitted by Law, SpinCo shall, and shall cause
the other members of the SpinCo Group to, indemnify, defend and hold harmless
the Parent Indemnitees from and against any and all Liabilities of the Parent
Indemnitees relating to, arising out of or resulting from, directly or
indirectly, (a) any SpinCo IP Liability, and (b) any failure of SpinCo, any
other member of the SpinCo Group or any other Person to pay, perform or
otherwise promptly discharge any SpinCo IP Liabilities in accordance with their
terms, whether arising prior to, on or after the Effective Time. Except as
otherwise specifically set forth in this Agreement, to the fullest extent
permitted by Law, Parent shall, and shall cause the other members of the Parent

 

 -14- 

 

 

Group to, indemnify, defend and hold harmless the SpinCo Indemnitees from and
against any and all Liabilities of the Parent Indemnitees relating to, arising
out of or resulting from, directly or indirectly, (a) any Parent IP Liability,
and (b) any failure of Parent, any other member of the Parent Group or any other
Person to pay, perform or otherwise promptly discharge any Parent IP Liabilities
in accordance with their terms, whether arising prior to, on or after the
Effective Time.

 

4.3          Other Terms and Conditions Incorporated by Reference. Each Party
acknowledges and agrees that with respect to the indemnification obligations set
forth in Section 4.2 above, the terms and conditions of Section 4.4
(Indemnification Obligations Net of Insurance Proceeds and Other Amounts)
through Section 4.10 (Survival of Indemnities) of the Separation Agreement are
hereby incorporated by reference and shall apply to such indemnification
obligations.

 

5.          EXCHANGE OF INFORMATION; CONFIDENTIALITY

 

5.1          Agreement for Transfer and Exchange of Information.

 

(a)          Each of Parent and SpinCo, on behalf of itself and each member of
its Group, acknowledges and agrees that, with respect to Information that it
will own as a result of the Separation, each is entitled to physical possession
of Information that exists in tangible and intangible form, including Software,
Technology, or electronic data that may exist on hard-drives, or other
electronic storage means (“Tangible/Intangible Information”). Subject to
subsections (i)-(iii) of this Section 5.1(a), each Party agrees that prior to
the date that is six (6) months after the Effective Time (“Delivery Date”), it
will deliver possession of any Tangible/Intangible Information of the other
Party that is in its possession or control to the other Party, without retaining
any copies.

 

(i)          To the extent that any Tangible/Intangible Information of SpinCo is
in the possession of Parent, is comingled, and separation is not commercially
reasonable, Parent will make such Tangible/Intangible Information available to
SpinCo to separate at its own expense. If SpinCo chooses to separate such
Tangible/Intangible Information, then Parent will deliver possession to SpinCo
of any such separated Tangible/Intangible Information within one (1) month after
such separation, without retaining any copies.

 

(ii)         To the extent that any Tangible/Intangible Information of Parent is
in the possession of SpinCo, is comingled, and separation is not commercially
reasonable, SpinCo shall, at its option, (x) separate such comingled
Tangible/Intangible Information at its own expense and deliver possession to
Parent of any such separated Tangible/Intangible Information by the Delivery
Date, without retaining any copies or (y) deliver possession of all of such
comingled Tangible/Intangible Information to Parent by the Delivery Date,
without retaining any copies.

 

(iii)        To the extent Parent is in possession of any comingled
Tangible/Intangible Information, that is not separated by SpinCo pursuant to
Section 5.1(a)(i), then Parent shall be entitled to maintain possession of such
Tangible/Intangible Information, but (A) shall provide reasonable access to
SpinCo upon SpinCo’s request, including the opportunity to make extracts or
copies, and (B) Parent shall not use or otherwise access that portion of the

 

 -15- 

 

 

comingled Tangible/Intangible Information that is the property of SpinCo, and
shall retain such Tangible/Intangible Information in confidence as set forth in
the Section 6.9 of the Separation Agreement. To the extent practical, SpinCo
shall be entitled to redact or obscure any of SpinCo’s Tangible/Intangible
Information that is so retained by Parent.

 

(b)          Subject to the applicable confidentiality obligations of the
Separation Agreement, each of Parent and SpinCo, on behalf of itself and each
member of its Group, agrees to use commercially reasonable efforts to provide or
make available, or cause to be provided or made available, to the other Party
and the members of such other Party’s Group, at any time before, on or after the
Effective Time, as soon as reasonably practicable after written request
therefor, any Information (or a copy thereof) in the possession or under the
control of such Party or its Group which the requesting Party or its Group
requests, in good faith in order to evaluate or use such Information for
commercial purposes within the Parent Field or SpinCo Field, as appropriate, to
the extent that (i) such Information relates to any SpinCo IP Asset or SpinCo IP
Liability, if SpinCo is the requesting Party; (ii) such Information is necessary
for Parent or any member of Parent Group to exercise its rights under the
license granted in Section 3.1 of this Agreement, if Parent is the requesting
Party, (iii) such Information is required by the requesting Party to comply with
its obligations under this Agreement; or (iv) such Information is required by
the requesting Party to comply with any obligation imposed by any Governmental
Authority; provided, however, that, for any of the foregoing (i) – (iv), in the
event that the Party to whom the request has been made determines that any such
provision of Information could be detrimental to the Party providing the
Information, violate any Law or agreement, or waive any privilege available
under applicable Law, including any attorney-client privilege, then the Parties
shall use commercially reasonable efforts to permit compliance with such
obligations to the extent and in a manner that avoids any such harm or
consequence.  The Party providing Information pursuant to this Section 5.1(b)
shall only be obligated to provide such Information in the form, condition and
format in which it then exists, and in no event shall such Party be required to
perform any improvement, modification, conversion, updating or reformatting of
any such Information, and nothing in this Section 5.1 shall expand the
obligations of a Party under Section 5.4.

 

5.2          Ownership of Information. The provision of any Information pursuant
to Section 5.1 shall not affect the ownership of such Information (which shall
be determined solely in accordance with the terms of this Agreement, the
Separation Agreement and the Ancillary Agreements), or constitute a grant of
rights in or to any such Information (such grant of rights, to the extent they
exist, are expressly addressed elsewhere in this Agreement). For the avoidance
of doubt, no Party shall be required to provide to the other Party any updates,
improvements, or additions to any Intellectual Property that it owns after the
Effective Time.

 

5.3          Compensation for Providing Information. The Party requesting
Information pursuant to Section 5.1(b) above agrees to reimburse the other Party
for the reasonable costs, if any, of creating, gathering, copying, transporting
and otherwise complying with the request with respect to such Information
(including any reasonable costs and expenses incurred in any review of
Information for purposes of protecting the Privileged Information of the
providing Party or in connection with the restoration of backup media for
purposes of providing the requested Information). Except as may be otherwise
specifically provided elsewhere in this Agreement, the Separation Agreement,

 

 -16- 

 

 

any other Ancillary Agreement or any other agreement between the Parties, such
costs shall be computed in accordance with the providing Party’s standard
methodology and procedures.

 

5.4          Other Rights and Obligations. The rights and obligations of the
Parties under Section 6.4 (Record Retention), Section 6.5 (Limitation of
Liability), Section 6.6 (Other Agreements Providing for Exchange of
Information), Section 6.7 (Production of Witnesses; Records; Cooperation),
Section 6.8 (Privileged Matters), Section 6.9 (Confidentiality), and Section
6.10 (Protective Arrangements) of the Separation Agreement are hereby
incorporated into this Section 5 as if fully set forth herein. To the extent (a)
Parent, or any member of the Parent Group, receives from SpinCo, or any member
of the SpinCo Group, or (b) SpinCo, or any member of the SpinCo Group receives
from Parent, or any member of the Parent Group, any Information that is trade
secret under applicable law, the five (5) year confidentiality period of Section
6.9(a) of the Separation Agreement with respect to such Information shall be
extended until such time as the received Information is no longer trade secret.

 

6.          FURTHER ASSURANCES AND ADDITIONAL COVENANTS

 

6.1          Further Assurances.

 

(a)          In addition to the actions specifically provided for elsewhere in
this Agreement, each of the Parties shall use its commercially reasonable
efforts, prior to, on and after the Effective Time, to take, or cause to be
taken, all actions, and to do, or cause to be done, all things, reasonably
necessary, proper or advisable under applicable Laws, regulations and agreements
to consummate and make effective the transactions contemplated by this
Agreement.

 

(b)          Without limiting the foregoing, prior to, on and after the
Effective Time, each Party hereto shall cooperate with the other Party, and
without any further consideration, but at the expense of the requesting Party,
to execute and deliver, or use its reasonable best efforts to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to make all filings with, and to obtain all
Approvals or Notifications of, any Governmental Authority or any other Person
under any permit, license, agreement, indenture or other instrument (including
any consents or Governmental Approvals), and to take all such other actions as
such Party may reasonably be requested to take by the other Party from time to
time, consistent with the terms of this Agreement, in order to effectuate the
provisions and purposes of this Agreement and the transfers of the SpinCo IP
Assets and the assignment and assumption of the SpinCo IP Liabilities and the
other transactions contemplated hereby and thereby.

 

(c)          On or prior to the Effective Time, Parent and SpinCo in their
respective capacities as direct and indirect shareholders of the members of
their Groups, shall each ratify any actions which are reasonably necessary or
desirable to be taken by Parent, SpinCo or any of the members of their
respective Groups, as the case may be, to effectuate the transactions
contemplated by this Agreement.

 

7.          TERMINATION

 

7.1          Termination. This Agreement may be terminated at any time prior to
the Effective Time by Parent, in its sole and absolute discretion, without the
approval or consent of

 

 -17- 

 

 

any other Person, including SpinCo. After the Effective Time, this Agreement may
not be terminated except by an agreement in writing signed by a duly authorized
officer of each of the Parties.

 

7.2          Effect of Termination. In the event of any termination of this
Agreement prior to the Effective Time, no Party (nor any of its directors,
officers, employees or agents) shall have any Liability or further obligation to
the other Party by reason of this Agreement.

 

8.          MISCELLANEOUS

 

8.1          Counterparts; Entire Agreement; Corporate Power.

 

(a)          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party.

 

(b)          This Agreement and the Separation Agreement and the Exhibits,
Schedules and appendices hereto and thereto contain the entire agreement between
the Parties with respect to the subject matter hereof and supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter, and there are no agreements
or understandings between the Parties with respect to this Agreement.

 

(c)          Parent represents on behalf of itself and each other member of the
Parent Group, and SpinCo represents on behalf of itself and each other member of
the SpinCo Group, as follows:

 

(i)          each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

 

(ii)         this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms thereof.

 

(d)          Each Party acknowledges that it and each other Party may execute
this Agreement by facsimile, stamp or mechanical signature, and that delivery of
an executed counterpart of a signature page to this Agreement (whether executed
by manual, stamp or mechanical signature) by facsimile or by email in portable
document format (PDF) shall be effective as delivery of such executed
counterpart of this Agreement. Each Party expressly adopts and confirms each
such facsimile, stamp or mechanical signature (regardless of whether delivered
in person, by mail, by courier, by facsimile or by email in portable document
format (PDF)) made in its respective name as if it were a manual signature
delivered in person, agrees that it will not assert that any such signature or
delivery is not adequate to bind such Party to the same extent as if it were
signed manually and delivered in person and agrees that, at the reasonable
request of the other Party at any time, it will as promptly as reasonably
practicable cause this Agreement to be manually executed (any such execution to
be as of the date of the initial date thereof) and delivered in person, by mail
or by courier.

 

 -18- 

 

 

8.2          Other Incorporated Miscellaneous Terms. The terms and conditions
set forth in Section 10.2 (Governing Law) through Section 10.19 (Mutual
Drafting) of the Separation Agreement are hereby incorporated into this Section
8 as if fully set forth herein.

 

[Remainder of page intentionally left blank]

 

 -19- 

 

 

IN WITNESS WHEREOF, the Parties have caused this Intellectual Property Agreement
to be executed by their duly authorized representatives.

 

  WESTROCK COMPANY           By: /s/ Robert B. McIntosh     Name: Robert B.
McIntosh     Title: Executive Vice President, General Counsel           INGEVITY
CORPORATION           By: /s/ D. Michael Wilson     Name: D. Michael Wilson    
Title: President and Chief Executive Officer

 

 

